No. 96 – Circuit Court for Baltimore City         IN THE COURT OF APPEALS
Case No. 115141035

No. 97 – Circuit Court for Baltimore City
                                                       OF MARYLAND
Case No. 115141033
                                                       Nos. 96, 97, & 98
No. 98 – Circuit Court for Baltimore City
Case No. 115141034
                                                      September Term, 2015
Argued: March 3, 2016                       ______________________________________

                                                    STATE OF MARYLAND

                                                               v.

                                                         BRIAN RICE
                                            ______________________________________

                                                    STATE OF MARYLAND

                                                               v.

                                                        EDWARD NERO
                                            ______________________________________

                                                    STATE OF MARYLAND

                                                               v.

                                                      GARRETT MILLER
                                            ______________________________________

                                                      Barbera, C.J.
                                                      Battaglia
                                                      Greene
                                                      Adkins
                                                      McDonald
                                                      Watts
                                                      Hotten,

                                                            JJ.
                                            ______________________________________

                                                     PER CURIAM ORDER
                                            ______________________________________

                                                      Filed: March 8, 2016
STATE OF MARYLAND                                  *      IN THE
                                                   *
               Appellant                           *      COURT OF APPEALS
                                                   *
                                                   *      OF MARYLAND
v.                                                 *
                                                   *
BRIAN RICE                                         *      No. 96
                                                   *      September Term, 2015
               Appellee                            *
                                                   *
*   *     *   *   *                 *      *       *      *    *        *      *      *
STATE OF MARYLAND                                  *      IN THE
                                                   *
               Appellant                           *      COURT OF APPEALS
                                                   *
                                                   *      OF MARYLAND
v.                                                 *
                                                   *
EDWARD NERO                                        *      No. 97
                                                   *      September Term, 2015
               Appellee                            *
                                                   *
*   *     *   *   *                 *      *       *      *    *        *      *      *
STATE OF MARYLAND                                  *      IN THE
                                                   *
               Appellant                           *      COURT OF APPEALS
                                                   *
                                                   *      OF MARYLAND
v.                                                 *
                                                   *
GARRETT MILLER                                     *      No. 98
                                                   *      September Term, 2015
               Appellee                            *
                                                   *
*       *      *      *      *      *      *       *      *      *      *      *      *


                                  PER CURIAM ORDER

        For reasons to be stated in an opinion later to be filed, it is this 8th day of March,

2016,
          ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit

Court for Baltimore City entered on January 20, 2016, denying the State’s Motion to

Compel a Witness to Testify Pursuant to Section 9-123 of the Courts and Judicial

Proceedings Article, is reversed; and it is further

          ORDERED that the above captioned cases, State of Maryland v. Brian Rice, State

of Maryland v. Edward Nero, and State of Maryland v. Garrett Miller, be remanded to the

Circuit Court for Baltimore City for entry of an order granting the motion, and for trial;

and it is further

          ORDERED that the stay issued by this Court be, and it is hereby, lifted, and it is

further

          ORDERED, that costs in this Court be paid by Appellees.




                                                      /s/ Mary Ellen Barbera
                                                      Chief Judge




                                             -2-